DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9-11, 15, 16, 18, 19, 21, 22 and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Bradio (US 20150216658).
With respect to claim 1, Braido discloses a cardiac atrial retractor ring (e.g. 40) operable to be flexed between a compressed position (see the illustrative example below, also see para. 1, 2, 41 and 69 and note that 40 be used on its own- as shown in fig. 16- or as a part of the unit 20/30/40) having a first circumference (for insertion, see illustrative example below) and an expanded position (see fig. 13 below) having a second circumference (as demonstrated by fig. 13 below), the first circumference being smaller than the second circumference (see para. 1, 2, 41 and 69 and note that this is for insertion purposes), the cardiac atrial retractor ring comprising a plurality of annular segments arranged circumferentially in a plane about a central point (e.g. plane through the center point of the circle created by 40, see fig. 13 below and also the illustrative 

    PNG
    media_image1.png
    457
    946
    media_image1.png
    Greyscale

As for claim 3, Bradio further discloses the cardiac atrial retractor ring of claim 1, further comprising a plurality of traction areas (defined by each of the annular segments as shown in fig. 13 above) extending outwardly from an outer diameter of the plurality of 
As for claim 4, Bradio further discloses the cardiac atrial retractor ring of claim 1, wherein an interference (e.g. material properties that dictate the shape of and expansion/ reduction of perimeter- see last 4 lines of para. 37) between corresponding flexing members prevents the corresponding flexing member from being flexed fully inwardly to the plane (see last 4 lines of para. 37).
As for claim 7, Bradio further discloses the cardiac atrial retractor ring of claim 1, wherein a distance between the pair of legs is reduced when the corresponding flexing member flexes inwardly toward the central point (e.g. when going from an expanded position to the compressed position- compare fig. 13 and the illustrative example above) and increased when the corresponding flexing member flexes outwardly away from the central point (e.g. when going from an compressed position to the expanded position- compare fig. 13 and the illustrative example above).
As for claim 9, Bradio further discloses the cardiac atrial retractor ring of claim 1, wherein the foot is of a different shape in cross-section than the pair of legs (e.g. arced versus a line in a vertical cross-section).
As for claim 10, Bradio further discloses the cardiac atrial retractor ring of claim 1, wherein the foot comprises an arch that varies in height (e.g. distance outward from the center point) but not length to move the pair of legs (compare fig. 13 with the illustrative example above).

With respect to claim 15, Bradio discloses a method for retracting an atrium of a heart (see para. 76), comprising: inserting a cardiac atrial retractor ring into the atrium (see para. 76) when the cardiac atrial retractor ring is in a compressed position (see para. 2), wherein the cardiac atrial retractor ring is operable to be flexed between the compressed position (see the illustrative example below, para. 1, 2, 41, 69) having a first circumference (for insertion) and an expanded position (see fig. 13 below) having a second circumference, the first circumference being smaller than the second circumference (see para. 1, 2, 41 and 69), wherein the cardiac atrial retractor ring comprises: a plurality of annular segments arranged circumferentially in a plane about a central point (see fig. 13 below and the illustrative example below), each respective annular segment of the annular segments being joined to an adjacent annular segment by a corresponding flexing member that is operable to flex inwardly toward the central point to draw the respective annular segment nearer to the adjacent annular segment and to flex outwardly away from the central point to spread the respective annular segment away from the adjacent annular segment (see fig. 13 below and the illustrative example below, also para. 1, 2, 41 and 69), and wherein the corresponding flexing member includes a pair of legs, and the pair of legs is joined by a foot (see fig. 13 below and also the illustrative example below); and expanding the cardiac atrial retractor ring into the expanded position, thereby retracting the atrium (see para. 1, 2, 76).

    PNG
    media_image2.png
    452
    940
    media_image2.png
    Greyscale

As for claim 16, Bradio further discloses the method of claim 15, wherein the cardiac atrial retractor ring is inserted through a laparoscopic port (see para. 76).
As for claim 18, Bradio further discloses the method of claim 15, further comprising engaging striated fibril tissue of the atrium with a plurality of traction areas (defined by the annular segments) surrounding the cardiac atrial retractor ring (see para. 4, 5 and 55).
As for claim 19, Bradio further discloses the method of claim 15, further comprising compressing the cardiac atrial retractor ring from the expanded position to the compressed position (see para. 1, 2, 5, 41).
As for claim 21, Bradio further discloses the method of claim 15, further comprising reducing a distance between the pair of legs by flexing the corresponding flexing member inwardly toward the central point (for insertion, see para. 5, 41).
As for claim 22, Bradio further discloses the method of claim 15, further comprising increasing a distance between the pair of legs by flexing the corresponding flexing member outwardly away from the central point (see para. 41).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradio (US 20150216658), as applied to claims 1 and 15 above, in view of Drews (US 20070225801).
As for claims 12, 14 and 17, Bradio further discloses the cardiac atrial retractor ring of claim 1, wherein an entirety of the cardiac atrial retractor ring is formed from a continuous length of material (see fig. 13 above) but does not appear to teach an elastic plastic material; wherein a change between the compressed position and the expanded position is thermally actuated; or wherein the cardiac atrial retractor ring expands into the expanded position in response to a change in temperature.
Drews, also drawn to cardiac retractor rings, teaches the use of an elastic plastic material and wherein a change between the compressed position and the expanded position is thermally actuated (see para. 59) in order to provide an alternate equivalent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bradio with an elastic plastic material; wherein a change between the compressed position and the expanded position is thermally actuated; or wherein the cardiac atrial retractor ring expands into the expanded position in response to a change in temperature, in view of Drews, in order to provide an alternate equivalent material that will perform the same functions of compression and expansion to accommodate the placement and use of the retractor ring.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bradio (US 20150216658), as applied to claim 1 above, in view of Duran (US 5258021).
As for claim 13, Bradio does not appear to teach wherein a diameter of the cardiac atrial retractor ring is between 20 millimeters and 80 millimeters.
Duran, also drawn to cardiac retractor rings, teaches wherein a diameter of the cardiac atrial retractor ring is between 20 millimeters and 80 millimeters (see fig. 4, also col. 6 lines 31-59) in order to accommodate the anatomy of a particular patient (see col. 6 lines 31-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bradio wherein a diameter of the cardiac atrial retractor ring is between 20 millimeters and 80 millimeters, in view of Duran, in order to accommodate the anatomy of a particular patient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the retractor ring further including wherein the pair of legs are inset toward the central point from the respective annular segment and the adjacent annular segment, as set forth in claims 8 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773